Title: To John Adams from Jean Luzac, 19 March 1782
From: Luzac, Jean
To: Adams, John



Leyden 19th. March 1782
Honorable Sir

The Committee of the corporate Body of Merchants, Manufacturers and Traders of this City have charged me, as their Counsel, to present Your Excellency with two printed Copies of the Petition, they have put up Monday last to the Great-Council of Leyden, in order to pray for the conclusion of commercial connexions with the United-States of America. They hope, Your Excellency will accept those Copies as a testimony of their regard for You, Sir, as the Representative of a State, which they desire to call soon, with full and avowed right, their Sister-Republic. My love for my Country, my inclination for yours, my respect for your character, public and private, these are all motives, Sir, which make this commission one of the most agreeable I could ever perform in my life.

I am with the sincerest and most perfect regard, Sir, Your Excellency’s Most obedient and very humble Servant
J. Luzac

